 1   LEON GREENBERG, ESQ.
     Nevada Bar No.: 8094
 2   DANA SNIEGOCKI, ESQ.
     Nevada Bar No.: 11715
 3   Leon Greenberg Professional Corporation
     2965 South Jones Boulevard - Suite E3
 4   Las Vegas, Nevada 89146
     (702) 383-6085
 5   (702) 385-1827(fax)
     leongreenberg@overtimelaw.com
 6   dana@overtimelaw.com
 7   Attorneys for Plaintiffs
 8

 9
                              UNITED STATES DISTRICT COURT
10
                                   DISTRICT OF NEVADA
11

12
     WILLIAM SLACK, HARRY
13   STROCK, and EDWARD CHAMPA
     Individually and on behalf of others           Case No. 2:16-cv-02324-JAD-CWH
14   similarly situated,

15                   Plaintiffs,
                                           ORDER GRANTING FINAL
16   vs.
                                           APPROVAL OF PROPOSED
17   PARBALL NEWCO LLC dba                 COLLECTIVE ACTION
     BALLY’S, PARBALL CORP.,               SETTLEMENT AND APPROVING
18   PARBALL LLC, PHWLV, LLC dba
     PLANET HOLLYWOOD LAS                  REQUEST FOR AN AWARD OF
19   VEGAS RESORT AND CASINO,              ATTORNEYS’ FEES AND SERVICE
     and “JOHN DOE CORPORATIONS” AWARDS
20   1 to 50, name fictitious, actual name
     and number unknown,                         ECF No. 156
21
                     Defendants.
22

23
                  On January 25, 2019, the Court heard the parties' Joint Motion for an
24

25   Order Granting Final Approval to Class Action Settlement, the Court also hearing at that

26   time the Plaintiffs’ Counsel's Unopposed Motion for Order Granting Proposed Award of
27   Attorneys’ Fees and Costs and Approval of Plaintiff Service Awards. The Court finds
28
     and orders as follows:

                                                1
 1                  1. For the purposes of this Order, the Court adopts all defined terms as
 2   set forth in the Stipulation of Settlement (“Stipulation”), previously filed with this Court.
 3   ECF No. 153.
 4                  2. This Court has jurisdiction over the subject matter of this litigation and
 5   personal jurisdiction over the named-plaintiffs, all Class members, and Defendants.
 6                  3. The Court finds that the distribution of the Notice of Settlement of Class
 7   and Collective Action ("Notice") which was carried out pursuant to the Stipulation,
 8   constituted the best notice practicable under the circumstances and fully satisfies the
 9   requirements of the Fair Labor Standards Act (the "FLSA") and any other applicable law.
10                  4. Pursuant to the FLSA, the Court grants final approval of this settlement
11   and finds that the settlement is fair, reasonable, and adequate in all respects, including
12   the attorneys’ fees, costs, and Plaintiff Service awards provisions. The Court specifically
13   finds that the settlement confers a substantial benefit to the settlement members,
14   considering the strength of Plaintiffs’ claims and the risk, expense, complexity, and
15   duration of further litigation.
16                  5. The response of the class supports settlement approval. The Court
17   finds that zero (0) Class Members have objected to the Settlement or requested to be
18   excluded from the Settlement. The lack of objectors or excluders, despite due notice,
19   supports final approval of the Settlement.
20                  6. The Court finds that the Stipulation was the product of protracted, arm's
21   length negotiations between experienced counsel representing the interests of both
22   sides, which supports approval of the settlement in accordance with the standards set
23   forth in the joint motion for final approval of settlement.
24                  7. The Court confirms the appointment of Leon Greenberg and Dana
25   Sniegocki of Leon Greenberg Professional Corporation as class counsel for the
26   settlement class and approves their requests for attorneys’ fees of $32,000.00 and an
27   expenses payment of $2,000.00 from the Settlement Fund for their services on behalf of
28   the Plaintiffs and the Class.      The Court finds that the foregoing awards from the


                                                    2
 1   Settlement Fund are fair and proper for the reasons detailed in the declaration of
 2   Plaintiffs’ Counsel submitted to this Court.
 3                 8. The Court confirms the appointment of William Slack, Harry Strock, and
 4   Edward Champa as the Class Representatives and approves and directs the payment of
 5   $1,000 to each of them, to be paid from the Settlement Fund, as Class Representative
 6   Service Awards for prosecuting this case successfully and securing the recovery for the
 7   Class and such awards shall be so paid as set forth in the Stipulation. The Court also
 8   approves the payment of $700.00 each to Paul Trovato, Josianne Mills, and Andrew
 9   Craig, who provided deposition testimony during the discovery process and whose
10   testimony aided and assisted Class Counsel in successfully securing the Settlement for
11   the Class.
12                 9. Except as stated in this Order, all other terms of the Settlement will
13   remain as stated in the Stipulation and all accompanying documents and the Orders of
14   this Court.
15                 10. The Court directs the parties to effectuate the settlement terms as set
16   forth in the Stipulation and the Claims Administrator to calculate and pay the claims of
17   the class members in accordance with the terms set forth in the Stipulation.
18                 11. Upon entry of this Order this case will have resulted in a Final
19   Judgment in respect to all claims and all parties and the Complaint will be dismissed with
20   prejudice.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                                    3
 1         This Court will retain jurisdiction for purposes of enforcing this Settlement,
 2   including payment of the settlement fund, addressing settlement administration matters,
 3
     and addressing such post-judgment matters as may be appropriate under court rules or
 4
     applicable law.
 5

 6

 7
     IT IS SO ORDERED
 8
     DATED:
     DATED: 1/25/2019
             ____________, 2019.            ______________________________
 9                                          HON. JENNIFER A. DORSEY
10                                          DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                               4
